Name: 2003/104/EC: Council Decision of 6 February 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  parliament;  Europe
 Date Published: 2003-02-18

 Avis juridique important|32003D01042003/104/EC: Council Decision of 6 February 2003 appointing an alternate member of the Committee of the Regions Official Journal L 043 , 18/02/2003 P. 0044 - 0044Council Decisionof 6 February 2003appointing an alternate member of the Committee of the Regions(2003/104/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Austrian Government,Whereas:(1) The Council adopted Decision 2002/60/EC on 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Anton KOCZUR, of which the Council was notified on 28 November 2002,HAS DECIDED AS FOLLOWS:Sole ArticleMr Bernd VÃ GERLE is hereby appointed an alternate member of the Committee of the Regions in place of Mr Anton KOCZUR for the remainder of his term of office, which expires on 25 January 2006.Done at Brussels, 6 February 2003.For the CouncilThe PresidentP. Efthymiou(1) OJ L 24, 26.1.2002, p. 38.